Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 	Applicants filing of the claim amendments and arguments dated 01/25/2022 have been fully considered. Claim 24 has been amended. Claims 1-23, 35, 38 has been cancelled. Applicants arguments have been fully considered but found not to be persuasive. The arguments in regards to the reiterated rejections/references from the previous office action are addressed below. In view of Applicant's claim amendments, the following rejections and/or objections are either reiterated or newly applied. Claims 24-34, 36, 37, 39-41 are pending and are examined based on the merits herein. 
				Response to Applicants’ Arguments
	(I) 112(1) rejection:
	Applicants’ argue that claim 24 has been amended so as to restrict the definition of “prophylaxis” in the claims. Applicants submit that this rejection is overcome and should be withdrawn.

	In response, Applicants arguments have been fully considered but found not to be persuasive because, the amended claim 24 recite the limitations of ‘wherein prophylaxis means prevention of the development of symptoms of that infection or disease, a delay in the onset of an infection or disease or its symptoms’. This definition includes prevention of gonorrhea in a subject. In other words, the composition comprising an effective amount of glycerol monolaurate is administered to any subject who is healthy or with other conditions other than gonorrhea. The purpose is to prevent the condition before occurring but not to treat after it has occurred. Slowing or reducing gonorrhea is possible but not complete prevention of such condition. The specification provides no direction or guidance for prevention of gonorrhea. There is no art that teaches complete prevention of gonorrhea with an effective amount of glycerol monolaurate. As per CDC, the risk of getting gonorrhea can be reduced but cannot be prevented completely (See below in rejection). Applicants fail to provide information sufficient to practice the claimed invention of using a composition comprising an effective amount of GML in the prophylaxis of gonorrhea as claimed. 
	(II) 103 rejection: 
	(i) Schlievert-1 and Walker: Applicants argue that the specific combinations of components and conditions recited in the present claims are not recited in Schlievert-1 or Walker per se. Due to the lack of such disclosure in the cited references, the unpredictability of the art, and the fact that the claimed combinations of components and conditions are only present on the record in Applicant’s specification, it logically follows that these specifics have has been improperly gleaned from Applicant’s own specification and that the rejection is an exercise of impermissible hindsight.

	In response, the prior art Schlievert-1 explicitly teach composition comprising glycerol monolaurate (GML) for treating bacterial infection caused by, for e.g. Neisseria gonorrhoeae [0115] and the spectrum of antibacterial activity of GML is 20 ug/ml for Neisseria gonorrhoeae (Table 2, p 10, line 12). In one embodiment the method comprises topically administering to the subject an effective amount of GML composition [0019]. From Schlievert-1 teachings a person of ordinary skill in the art would have found it obvious to use an effective amount of GML composition for treating gonorrhea in a subject and would have had a reasonable amount of success. A person of ordinary skill in the art would have been motivated to administer an effective amount of GML in gonorrhea subjects to provide therapeutic benefits.
	As to applicants’ arguments in regards to the rejection is of impermissible hindsight, it is noted that no hindsight reasoning was employed in rejecting the claims over the prior art because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Schlievert-1 is relied upon the teachings of the use of GML composition for treating bacterial infections, for e.g. infection by Neisseria gonorrhoeae and provide anti-bacterial spectrum activity against this bacteria. Walker has been cited to teach that gonorrhea is associated with the sexually acquired bacterial pathogen, Neisseria gonorrhoeae. Thus the claimed invention is obvious over the teachings of Schlievert-1 and Walker. 
	(ii) Wright: Applicants argue that Wright requires the inclusion of the cationic halogen-containing compound, and fails to teach that glycerol monolaurate is effective in inhibiting the growth of infectious pathogens absent the cationic halogen-containing compound. Thus, Wright taken alone fails to put the practitioner of skill in the art in possession of the invention of the present claims.

	In response, claim 24 recites a limitation of ‘a composition comprising an effective amount of glycerol monolaurate and derivatives thereof and one or more pharmaceutically acceptable excipients. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim). Hence claim 24 composition can comprise GML and other agents and is not limited to GML alone as applicants’ have argued. 
	(iii) ODP rejections:
Applicants’ state that because these are provisional rejections, Applicant will respond to these rejections at such time as subject matter is deemed allowable in the present application.

In response, the modified ODP rejections over the patent(s) necessitated by the amendments are presented below. 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-34, 36-37, 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for composition comprising glycerol monolaurate (Table 1) and suggested use of the composition in the treatment of sexually transmitted diseases caused by some microbes, e.g. Neisseria gonorrhea does not reasonably provide enablement for the prophylaxis of gonorrhea in the method comprising administering to the subject a composition comprising an effective amount of glycerol monolaurate and derivatives thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) Nature of the invention:  
The instant claims are directed to:

    PNG
    media_image1.png
    238
    699
    media_image1.png
    Greyscale

(2) The state of the prior art:  The instant specification defines prophylaxis as 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As per Applicants’ the term prophylaxis include complete prevention of an infection or disease, prevention of the development of the infection or disease etc. 
“Prevention” is defined in Webster's New World Dictionary as “to keep from happening; make impossible by prior action.”  See Webster's New World Dictionary, 3rd College Ed., Webster's New World Dictionary Publishing, page 1067 - 1068 (1988). There is nothing of record to provide support that the claimed method "makes impossible" the occurrence of STDs in a given patient. There is no prior art disclosing a pharmaceutical composition comprising any agent or glycerol monolaurate (GML) that can prevent gonorrhea in a subject from ever occurring again. Prevention requires the recited method to be completely effective in all patients at all times. 
Furthermore, the definition of "to prevent" and the "act of preventing" embraces the complete 100% inhibition. Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling the treatment of the condition and is not achieved.
As per CDC, “Anyone who is sexually active can get gonorrhea. Gonorrhea can cause very serious complications when not treated, but can be cured with the right medication”. The risk of getting gonorrhea can be reduced but cannot be prevented completely (CDC, Gonorrhea, 2020). 
As per Mayo clinic, abstaining from sex, using a condom if you have sex and being in a mutually monogamous relationship are the best ways to prevent sexually transmitted infections (Overview). The reference teaches ways to reduce gonorrhea risk (see last page) (Mayo Clinic, 2020). 
As per National Coalition of STD directors (NCSDDC), The only 100% effective way to prevent the transmission of STDs is abstinence. For sexually active persons, correct and consistent use of male latex condoms is highly effective in preventing many STDs (see Preventing STDs) (NCSDDC, 2020).
Common STDs are listed by Department of Health, MN (See page 1) (STDs, State of Minnesota, 2019). The reference teaches that gonorrhea is caused by Neisseria gonorrhoeae (see last page).  
There is no prior art that teaches GML in the prophylaxis of gonorrhea. 
(3) The relative skill of those in the art:  The relative skill of those in the art is high.
(4) The predictability or unpredictability of the art: Despite the advanced training of practitioners in the art, it is still impossible to predict from the structure of GML and from its functionality that GML will prevent gonorrhea from ever happening again.     
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970).
Absent a mechanistic link between the method steps and the observed effect, the pharmaceutical and medical treatment arts are highly unpredictable. Most progress is established through empirical and anecdotal evidence as to the efficacy of certain treatments. Once a mechanistic link has been established between the method and the mechanism of action become more predictable. However, many uncertainties can still exist even when the mechanism of action is known. For example, factors such as the bioavailability, pharmacokinetic profile, and potency of a compound can still be uncertain even if it can be expected to be active in disease models. There is no known means of prevention of STD in a subject. It is highly unpredictable to prevent gonorrhea in a subject with GML composition as claimed. 
(5) The Breadth of the claims:  The scope of the claims are limited to the treatment of gonorrhea with a composition comprising glycerol monolaurate. 
(6) The amount of direction or guidance presented:  The specification provides no guidance on how GML composition can be used in the prophylaxis of gonorrhea caused by any bacterium, in particular, Neisseria gonorrhoeae. 
(7) The presence or absence of working examples: The working examples provided are drawn to formulation of glycerol monolaurate (Table 1). The prior art teach the use of GML in subjects for gonorrhea. 
There is no guidance, data or examples to support the fact that gonorrhea be completely prevented from occurring ever again with the use of GML. Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable art such as preventing gonorrhea in a subject.  See MPEP 2164.
(8) The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show the composition comprising GML is capable of performing the intended use in the prophylaxis of gonorrhea as claimed. Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention of using the GML in the prophylaxis of STDs caused by bacterium, fungus or protozoan in a subject as claimed.  
Note: Applicant is advised that although claim language, such as “preventing” or “curing” lack enablement under 35 U.S.C. § 112, first paragraph, phrases such as “reducing the incidence,” “reducing the frequency,” or “reducing the likelihood,” etc. are considered by the Office to be enabling, assuming of course that the specification in question has adequate written description and support for the asserted and claimed utility.
For the sake of examination, the claim is examined to the extent that the method is to treatment of gonorrhea in a subject or wherein prophylaxis means ‘a decrease in the severity of a subsequently developed infection or disease or its symptoms’. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-34, 36-37, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schlievert (Applicants’ cited IDS: US 20130281532, now US 9,724, 295, hereinafter Schlievert -1) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
Schlievert -1 teaches a method of treating a microbial or a viral infection topically with an effective amount of a composition comprising GML (Abstract, claim 21).  Schlievert -1 teaches a composition comprising glycerol monolaurate (GML) or a derivative thereof, a vegetable oil, and a pharmaceutically acceptable topical carrier and is administered topically to treat for example bacterial infections; the composition further comprising a non-aqueous gel; wherein the non-aqueous gel is comprised of propylene glycol, polyethylene glycol, cellulose derivative, or a combination thereof; wherein the cellulose derivative is hydroxypropyl cellulose or hydroxyethyl cellulose; wherein the cellulose derivative is present at a concentration of about 0.1% (w/w) to about 5.0% (w/w) In one embodiment, propylene glycol is present at a concentration of about 65% (w/w) to about 80% (w/w); polyethylene glycol is present at a concentration of about 20% (w/w) to about 35% (w/w); wherein polyethylene glycol (PEG) is in the molecular weight range of about 300 to about 600; GML comprises about 0.001% (w/v) to about 10% (w/v) of the composition; wherein GML is present at a concentration of about 10 µg/mL to about 100 mg/mL The composition further comprising an aqueous solvent, water, saline, petroleum jelly, accelerant, e.g. organic acid, a chelator, e.g. EDTA, an antibiotic agent, an anti-fungal agent, an anti-viral agent (see claims 1-20). The composition further comprising administering a second active agent selected from the group consisting of an antibiotic, an anti-fungal agent. The composition is useful in treating bacterial infections and fungal infections in human subjects with the composition and additional antibiotic agent (See claims 21, 22), for example cephalosporins [0062] [0123]. 
The reference further teaches that the composition can be used for the treatment of Chlamydia bacterial infection (e.g. Chlamydia trachomatis) and an effective amount of the composition comprising GML and or its derivatives (10 µg/ml-100 mg/ml for example) can be administered [0019], [0054]). Also taught is that vegetable oils such as palm, olive, corn, canola, coconut, soybean, wheat germ, jojoba, sunflower, sesame etc. [0061]. The amount of GML or derivative thereof in the composition can be tailored accordingly to the indication/ disease being treated as well as the characteristics of the subject being treated. The amount of GML in the composition may vary depending on, for example, the nature of the infection or illness; the site of administration; the subject's medical history, subject weight, age, sex, and surface area being treated; and whether the subject is receiving any other medications [0079]. The reference teaches that additional agents can be administered separately or serially and by different routes of administration [0121]. The reference teach that the term "effective amount," as used herein, refers to an amount that is sufficient to effect a beneficial or desired antimicrobial activity, including, without limitation, killing the microorganism or inhibiting microbial infection, growth or toxicity [0054]. 
Bacterial infections that are treatable with GML composition include Neisseriae gonorrheae ([0115], Table 2). The average bacterial concentration of GML, is 1 ug/ml for N. gonorrhea (Table 2). The GML composition provided herein has anti-microbial activity and the composition provided herein is applied topically to humans [0018]. Schlievert -1 teaches topical compositions for the use of treatment of bacterial infections that comprises glycerol monolaurate (Table 1).
Walker teaches that gonorrhea refers to a set of clinical conditions involving infection with the sexually acquired bacterial pathogen, Neisseria gonorrhoeae, identified microbiologically by its Gram-negative intracellular diplococci (See Abstract, Introduction, lines 1-3). The treatment regimen include treatment with cefixime (Table 1). 
From the teachings of Schlievert -1, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use an effective amount of the formulation comprising GML and/or its derivatives in the treatment of gonorrhea by topical application. Walker has been cited to teach that gonorrhea refers to a set of clinical conditions involving infection with the sexually acquired bacterial pathogen, Neisseria gonorrhoeae. Schlievert -1 teaches GML formulation comprising GML and an excipient, e.g. oil. 
A person of ordinary skill in the art would have been motivated to use an effective amount of GML composition in treating gonorrhea infection by inhibition of Neisseria gonorrhea with a reasonable amount of success and provide therapeutic effects. Thus, claims 24, 28, 32, 36-37 would have been obvious over Schlievert -1. 
As to the dosage amount as in claim 25, an effective amount of 10 µg/ml-100 mg/ml is being taught by Schlievert -1 for treating infections. A person of ordinary skill in the art would have found it obvious to use an effective amount of the GML composition in a subject to treat an infection, e.g. caused by Neisseria gonorrhea in subjects based on the nature of the infection or illness; the site of administration; the subject's medical history, subject weight, age, sex, and surface area being treated; and whether the subject is receiving any other medications. If for 1 ml of the composition that comprises 100 mg of GML is administered to a subject with gonorrhea to an adult human subject weighing 70 Kg would equate to 1.42 mg/kg which falls within the claimed range of 0.00001-100 mg/kg. 
As to claims 26-27, 29, 31, 33-34, it is noted that Schlievert -1 teaches EDTA, antibiotic cephalosporins, pharmaceutical excipients comprising polyethylene glycol, propylene glycol, vegetable oil (e.g. soybean oil, olive oil) and petroleum jelly. As to the specific antibiotic agent, Applicants’ have support for cephalosporins but do not explicitly teach cefixime. It is noted that cefixime is a cephalosporin. One of ordinary skill in the art would have found it obvious to add cefixime, a cephalosporin antibiotic to treat bacterial infection, e.g. gonorrhea. 
As to claim 30, one of ordinary skill in the art would have found it obvious from the reference to add separately or serially the additional agent(s) (e.g. cephalosporin) in the treatment of bacterial infection (Neisseria gonorrhea) with GML composition. Schlievert -1 teaches a composition comprising the agents and in the amounts as in claims 39-40 (as term ‘about’ permits some tolerance, here for e.g. from Schlievert-1 a composition of 0.1% GML, 73% of propylene glycol, 25% of PEG, 1 % of hydroxy ethylcellulose, and 0.9 % of water can be formulated). One of ordinary skill in the art would have found it obvious to formulate the composition is in expectation of success and use it in subjects for therapeutic treatment. As to claim 41, Schlievert -1 teaches topical application to humans with GML composition that has anti-microbial activity. Thus the claims would have been obvious over the prior art teachings. 

Claims 24, 25, 28, 32-34, 36-37, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5549901).
Wright teaches an antimicrobial lipid-containing oil-in-water emulsion comprising an agent selected from the group consisting of glycerol monooleate, glycerol trioleate, glycerol monolaurate, and glycerol dilaurate as the primary lipid and a cationic halogen-containing compound and the emulsion can be used in the form of a pharmaceutical preparation to inhibit the growth of a wide variety of infectious pathogens (Abstract). The preparation (e.g. creams, solutions, suspensions) can be used to treat bacterial infections caused by Neisseria gonorrhea (see col. 2, lines 54-56, 64-66). The presently disclosed emulsions can also be used for veneral application, as a cream, gel, or suppository to inactivate or prevent infection secondary to Neisseria gonorrhoeae (col. 4, lines 32-36). The present invention also provides an antimicrobial preparation suitable for pharmaceutical administration consisting of the antimicrobial emulsion of the present invention and a pharmaceutically acceptable carrier (col. 4, lines 44-47). Table 5 provides data with GMO (glycerol monooleate), inactivation of Neisseria gonorrhoeae (ATCC 9793) and is exquisitely sensitive to the microbicidal activity of the GMO/CPC emulsion (col. 8, lines 40-44). The reference provides methods for inhibiting the growth of an infectious pathogen by topical or systemic administration (not limited to oral and intravenous (see col. 4, lines 56-65), the topical application includes vaginal (see claim 5). The antimicrobial composition of Wright comprises about 21% by weight of GML (Example 1, lines 9-19) and can include vegetable oils, e.g. soybean oil, sesame oil etc. (See col. 2, lines 42-48).The resulting concentration of GML in example 1 is 5.46 g/ml. An amount used by Wright in example 2 is 54.6 mg dosage of GML. 
From the teachings of Wright a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use an effective amount of glycerol monolaurate composition in treating gonorrhea infection caused by Neisseria gonorrhea bacterium species. 
One of ordinary skill in the art would have been motivated to use GML composition in treating gonorrhea infection by inhibition of Neisseria gonorrhea in expectation of reasonable amount of success and provide therapeutic effects. The reference Wright teaches compositions of GML with pharmaceutically acceptable excipients and the use of the antimicrobial composition comprising GML in treating or inhibition of the growth of infectious pathogen, e.g. Neisseria gonorrhea in subjects includes human. Thus, claims 24, 36-37, 41 would have been obvious over Wright. 
As to claim 25, from Wright one of ordinary skill in the art would have found it obvious to administer 54.6 mg. An average weight of a human adult subject is 70 kg. Administration of about 55 mg to 70 kg adult would be 0.78 mg/kg which falls within the claimed range. As to claim 28, 32-34 the reference teaches topical composition and pharmaceutically acceptable excipients, e.g. soybean oil. 
Claims 25-27, 29-31, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5549901) as applied to claims 24, 28, 32-37, 41 in view of Schlievert (Applicants’ cited IDS: US 20130281532, now US 9,724, 295 hereinafter Schlievert -1).
Wright as discussed above. 
Wright is not explicit in teaching the specific components, or the composition as in instant claims 39-40 and with the additional agents, e.g. EDTA or antibiotics. 
Schlievert -1 as discussed above. 
As to the dosage amount in claim 25, an effective amount of 10 µg/ml-100 mg/ml is being taught by Schlievert -1 for treating infections. One of ordinary skill in the art would have found it obvious to use an effective amount of the GML composition in a subject to treat an infection, e.g. caused by Neisseria gonorrhea in subjects based on the nature of the infection or illness; the site of administration; the subject's medical history, subject weight, age, sex, and surface area being treated; and whether the subject is receiving any other medications. As to claims 26-27, 29, 31 it is noted that Schlievert -1 teaches EDTA, antibiotic cephalosporins, pharmaceutical excipients comprising polyethylene glycol, propylene glycol and petroleum jelly. As to the specific antibiotic agent, Applicants’ have support for cephalosporins but do not explicitly teach cefixime. It is noted that cefixime is a cephalosporin. One of ordinary skill in the art would have found it obvious to add cefixime, a cephalosporin antibiotic to treat bacterial infection, e.g. gonorrhea. As to claim 30, one of ordinary skill in the art would have found it obvious from the reference to add separately or serially the additional agents in the treatment of bacterial infection with GML composition. 
From the teachings of Schlievert -1, a person of ordinary skill in the art would have found it obvious to formulate a composition comprising the agents and in the amounts as in claims 39-40 (as term ‘about’ permits some tolerance, here for e.g. from Schlievert-1 a composition of 0.1% GML, 73% of propylene glycol, 25% of PEG, 1 % of hydroxy ethylcellulose, and 0.9 % of water can be formulated). One of ordinary skill in the art would have found it obvious to formulate the composition is in expectation of success and use it in subjects for therapeutic benefits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-31, 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlievert et al. (US 8796332, hereinafter Schlievert-2).
Schlievert-2 teaches a method of treatment of a bacterial vaginosis infection in a subject wherein the bacterial vaginosis infection is caused by a bacterial microorganism of the genus Gardnerella, the method comprising administering to the subject a composition comprising an effective amount of glycerol monolaurate (GML) and one or more pharmaceutical excipients, wherein the subject has been exposed to a bacterial microorganism of the genus Gardnerella and the GML is administered to the subject at a dosage of 0.0001-100 mg/kg, wherein the mammal is a human, further comprises before or after administration of the glycerol monolaurate with one or more supplementary agent, (e.g. antibiotics), the pharmaceutical excipient comprises EDTA, ascorbic acid, propylene glycol, polyethylene glycol, wherein the one or more supplementary agents comprises Lactobacillus (Claims 1, 4, 5-12, Examples). 
Claims 24-31, 41 are anticipated by Schlievert-2 because claim 24 recite limitations of ‘wherein prophylaxis means prevention of the development of symptoms of that infection or disease, a delay in the onset of an infection or disease or its symptoms’. This definition includes prevention of gonorrhea in a subject. In other words, the composition comprising an effective amount of glycerol monolaurate is administered to any healthy subject or to a subject with other conditions other than gonorrhea, for e.g. to a bacterial vaginosis infected subjects as a preventative measure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 40 are directed to:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The percentage of the components of the claimed composition in claims 39 and 40 when added can be more than 100% or can exceed 100%. The claims also recite ‘comprises’. As per claim 24, the composition comprises an effective amount of glycerol monolaurate. The composition can further include accelerant (claim 40) and other ingredients and the percentage of the ingredients of the composition is more than 100%. 
The instant specification Table 1, example 5, teach GML formulations comprise GML 5 % w/v, and 10-25% of non-aqueous gel comprising polyethylene glycol 400 (w/w 25%), propylene glycol (w/w 73.55%), cellulose derivative (w/w 1.25%), and water (85%). Applicants have not defined ‘about’ in the specification. Though the term ‘about’ permit some tolerance and can be approximated to some extent, if for example the composition comprises GML, accelerant, 73% of propylene glycol, 25% of polyethylene glycol, 1.25 wt% of hydroxyethylcellulose and 25 wt % of water the total weight in the composition is greater than 100%. 
It is suggested that the claims 39-40 be amended to recite the components, amounts and the total percentage of the components to 100%. 

Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Berugsson (IDS reference) teaches in vitro susceptibility of Neisseria gonorrhoeae to monolaurin (GML). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process /file /efs/guidance/eTD-info-I.jsp.


Claims 24-34, 36-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,796,332 in view of Schlievert (US 20130281532 hereinafter Schlievert -1) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
The instant claim 24 as above. 
The reference patent claims are to a method of treatment or prophylaxis of a bacterial vaginosis infection in a subject in need thereof, wherein the bacterial vaginosis infection is caused by a bacterial microorganism of the genus Gardnerella, the method comprising: administering to the subject a composition comprising an effective amount of glycerol monolaurate (GML) and one or more pharmaceutical excipients, wherein the subject has been exposed to a bacterial microorganism of the genus Gardnerella and the GML is administered to the subject at a dosage of 0.0001-100 mg/kg, wherein the subject is human, one or more supplementary agents e.g. antibiotics, Lactobacillus is added before or with or after GML composition is administered, the pharmaceutical excipient comprises EDTA, propylene glycol, polyethylene glycol.
The reference claims do not specifically teach the method in treating gonorrhea.
Schlievert -1 teachings as discussed above. Further taught by Schlievert -1 is that the GML composition is useful in the treatment of the bacterial infection Gardnerella vaginalis, chlamydia trachomatis and infections by Neisseriae gonorrheae [0115]. 
Walker teachings as above. 
From Shclievert-1, one of ordinary skill in the art before the filing date of the invention would have found it obvious to use an effective amount of the GML composition comprising an excipient (0.0001-100 mg/kg) of the reference patent in the treatment of another bacterial infection, gonorrhea (caused by N. gonorrheae) in humans to obtain therapeutic effects. Thus, claims 24-25, 36-37, 41 are addressed. 
As to claims 26-31, the reference patent teach PEG, propylene glycol, EDTA, antibiotics, Lactobacillus and the second agent can be added before/after or with GML. Further, one of ordinary skill in the art from Schlievert -1 would have found it obvious to add antibiotics, e.g. cephalosporin, e.g. cefixime in the method to achieve additive or synergistic benefits in treating the gonorrhea infection. From Schlievert-1 a composition of 0.1% GML, 73% of propylene glycol, 25% of PEG, 1 % of hydroxy ethylcellulose, and 0.9 % of water can be formulated. As to the topical application, and vegetable oils and to claims 32-34, 39-40 composition, one of ordinary skill in the art would have found it obvious to use such excipients in the GML composition of the reference claims in expectation of achieving reasonable amount of success. 

Claims 24-34, 36-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,603,824 in view of Schlievert (US 20130281532 hereinafter Schlievert -1) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
The instant claim 24 as above. 
The reference patent claims are to a method of treatment or prophylaxis of a bacterial vaginosis infection in a subject in need thereof, comprising: administering to the subject a composition comprising an effective amount of glycerol monolaurate as the sole active agent, and one or more pharmaceutical excipients, wherein the glycerol monolaurate is administered to the subject at a dosage of 0.0001-100 mg/kg, wherein the bacterial vaginosis infection is selected from the group consisting of a Gardnerella vaginalis, wherein the subject is human, the pharmaceutical excipient comprises EDTA, propylene glycol, polyethylene glycol.
The reference claims do not specifically teach the method in treating the infection, gonorrhea.
Schlievert -1 teachings as discussed above. Further taught by the reference is that the GML composition is useful in the treatment of the bacterial infection Gardnerella vaginalis, chlamydia trachomatis and infections by Neisseriae gonorrheae [0115]. 
Walker teachings as above. 
From Shclievert-1, one of ordinary skill in the art would have found it obvious before the filing date of the invention to use an effective amount of GML composition comprising an excipient (0.0001-100 mg/kg) of the reference patent in the treatment of another bacterial infection, gonorrhea (caused by N. gonorrheae) in human to obtain therapeutic effects. Thus, claims 24-25, 36-37, 41 are addressed. As to claims 26-29, the reference patent teach PEG, propylene glycol, EDTA, antibiotics, Lactobacillus. From Schlievert-1 a composition of 0.1% GML, 73% of propylene glycol, 25% of PEG, 1 % of hydroxy ethylcellulose, and 0.9 % of water can be formulated.  As to the topical application, and vegetable oils and to claims 32-34, 39-40 composition, one of ordinary skill in the art would have found it obvious to use such excipients in the GML composition of the reference claims in expectation of achieving reasonable amount of success. As to the claims 30-31, one of ordinary skill in the art would have found it obvious from the reference to add separately or serially the additional agents in the treatment of bacterial infection with GML composition. A person of ordinary skill in the art from Schlievert -1 would have found it obvious to add antibiotics, e.g. cephalosporin, e.g. cefixime in the method to achieve additive or synergistic benefits in treating the gonorrhea infection. 

Claims 24-34, 36-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,724,295 (‘295) in view of Wright (US 5549901).
The instant claim 24 as above. 
The reference patent claims are to a composition comprising glycerol monolaurate, propylene glycol at a concentration of about 65% (w/w) to about 80% (w/w), polyethylene glycol at a concentration of about 20% (w/w) to about 35% (w/w), and a cellulose derivative, further comprising vegetable oil, wherein the vegetable oil is palm oil, olive oil, com oil etc., cellulose derivative is hydroxypropyl cellulose or hydroxyethyl cellulose 0.1% (w/w) to about 5.0% (w/w), wherein glycerol monolaurate comprises about 0.001% (w/v) to about 10% (w/v) of the composition, wherein glycerol monolaurate is present at a concentration of about 10 µg/mL to about 100 mg/mL, further comprising an aqueous solvent (water, saline etc.), further comprising an accelerant, e.g. organic acid, a chelator, an antibiotic agent, an anti-fungal agent, an anti-viral agent, or a combination thereof, accelerant is EDTA. Also claimed is a composition comprising about 0.005-5% (w/v) glycerol monolaurate, and a non-aqueous gel including about 73% (w/w) propylene glycol, about 25% (w/w) polyethylene glycol, and about and about 1.25% (w/w) hydroxypropyl cellulose, and having a pH of about 4.0-6.0. 1.25% (w/w) hydroxypropyl cellulose, and having a pH of about 4.0-6.0.
	The reference claims do not teach the use of GML composition as in the instant method, in particular to treating gonorrhea. 
	Wright teachings as above. 
From the teachings of Wright, a person of ordinary skill in the art before the filing date of the invention would have found it obvious to use an effective amount of GML composition of the reference claims in treating gonorrhea infection caused by Neisseria gonorrhea bacterium species. One of ordinary skill in the art would have been motivated to use GML composition in treating gonorrhea infection by inhibition of Neisseria gonorrhea and provide therapeutic effects. The reference Wright teaches compositions of GML with pharmaceutically acceptable excipients and the use of the antimicrobial composition comprising GML in treating or inhibition of the growth of infectious pathogen, e.g. Neisseria gonorrhea in subjects includes human. Thus, claims 24, 36-37, 41 would have been obvious over Wright. As to claim 25, from Wright one of ordinary skill in the art would have found it obvious to administer 54.6 mg. An average weight of a human adult subject is 70 kg. Administration of about 55 mg to 70 kg adult would be 0.78 mg/kg, which falls within the claimed range. As to claim 28, 32-34 Wright teaches topical composition and pharmaceutically acceptable excipients, e.g. soybean oil. As to claims 26-29, 31-34, 39-40, it is noted that the reference claims teaches pharmaceutical excipients comprising polyethylene glycol, propylene glycol, cellulose derivative (in the same amounts as in the instant claims), EDTA, antibiotic agents, and vegetable oils. As to the specific antibiotic agent, Applicants’ have support for cephalosporins but do not explicitly teach cefixime. It is noted that cefixime is a cephalosporin. One of ordinary skill in the art would have found it obvious to add cefixime, a cephalosporin antibiotic to treat bacterial infection, e.g. gonorrhea to provide synergistic or additive benefits. As to claim 30, one of ordinary skill in the art would have found it obvious from the reference to add separately or serially the additional agents in the treatment of bacterial infection with GML composition. 

Claims 24-34, 36-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 10,342,776 (’776) in view of Schlievert (US 20130281532 hereinafter Schlievert -1) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
The instant claims as above. 
‘776 claims are to a method of treatment or prophylaxis of a vaginal Candida albicans infection in a subject in need thereof, comprising: administering to the infected subject a composition comprising an effective amount of glycerol monolaurate as the sole active agent, and one or more pharmaceutical excipients, wherein the glycerol monolaurate is administered to the infected subject at a dosage of 0.0001-100 mg/kg, the subject is a human, wherein the one or more pharmaceutical excipients include EDTA, propylene glycol and polyethylene glycol. 
The reference claims do not teach the microbial infection to be treated as gonorrhea. 
Schlievert -1 teachings as discussed above. Further taught by the reference is that the GML composition is useful in the treatment of the bacterial infection such as Gardnerella vaginalis or Candida albicans [0018], Trichophyton species, Penicillium species, or Aspergillus species [0022] and infections by Neisseriae gonorrheae [0115]. 
Walker teachings as above. 
From Shclievert-1 one of ordinary skill in the art would have found it obvious to use the GML composition comprising an excipient (0.0001-100 mg/kg) of the reference patent in the treatment of another bacterial infection, gonorrhea (caused by N. gonorrheae) in human to obtain therapeutic effects. From Schlievert-1 a composition of 0.1% GML, 73% of propylene glycol, 25% of PEG, 1 % of hydroxy ethylcellulose, and 0.9 % of water can be formulated Thus, claims 24-25, 36-37, 41 are addressed. As to claims 26-29, the reference patent teach PEG, propylene glycol, EDTA. As to the topical application, and vegetable oils and to claims 32-34, 39-40 composition one of ordinary skill in the art would have found it obvious to use such excipients in the GML composition of the reference claims in expectation of achieving reasonable amount of success. As to the claims 30-31, one of ordinary skill in the art would have found it obvious from the reference to add separately or serially the additional agents in the treatment of bacterial infection with GML composition. One of ordinary skill in the art from Schlievert -1 would have found it obvious to add antibiotics, e.g. cephalosporin, e.g. cefixime in the method to achieve additive or synergistic benefits in treating the gonorrhea infection. 


Claims 24-31, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,796,332 (‘332) or claims 1-12 of U.S. Patent No. 9,603,824 (‘824) or claims 1-13 of US 10,342,776 (’776).
The instant claims as above. 
‘332 patent, ‘824 patent, and ‘776 reference claims as above. 
The instant claims 24-31, 41 would have been anticipated by the reference claims because the reference claims teach the use of an effective amount of GML composition in a method of treating a microbial infection in a subject (e.g. human) because the instant claim 24 recite limitations of ‘wherein prophylaxis means prevention of the development of symptoms of that infection or disease, a delay in the onset of an infection or disease or its symptoms’. This definition includes prevention of gonorrhea in a subject. In other words, the composition comprising an effective amount of glycerol monolaurate is administered to any healthy subject or to a subject with other conditions other than gonorrhea, for e.g. to a bacterial vaginosis infected subjects as a preventative measure.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627